Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered. 
	Claims 17-18, 20, 24, 27-29, 35, and 38-39 are pending in this application.
The terminal disclaimer filed on 11/20/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending applications 16/361273, 16/361460, 16/361463, 16/361456, 16/361271 and 15/741458 are already of record.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18, 20, 24, 27-29, 35, and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 17 has been amended and new claim 39 have been added to recite a herbicidal activity feature.  The claimed activity must be “at least 70” (claim 17) or “at least 85” (claim 39).  The problem with this herbicidal activity feature is that the activity scale has not been sufficiently defined.  Although the specification examples use a scale of 0 to 100 (see from page 57, line 25 to end of page 65), that does not necessarily mean that the claims must be limited by specification examples.  Such scale is not the only scale in use in this field – the patent by Payne et al. (US 4,670,041) is evidence that a different scale, a scale from 0 to 9, is used in this field (column 68).  Also, the only explanation of Applicant’s scale is found on specification page 57, which discloses:
100 means complete destruction of at least the aerial moieties, and 0 means no damage, or normal course of growth.  A good herbicidal activity is given at values of at least 70 and a very good herbicidal activity is given at values of at least 85.  

There is no standard as to what is “good” or “very good” in terms of damage to the treated weed.  How is the ordinary skilled artisan to evaluate activity that is 65, 68, or 69 versus 70, 75, or 85?  What is the standard by which those activity numbers are designated?  In the absence of objective standards by which the claim-recited herbicidal activity are designated, the ordinary skilled artisan in this field would not be able to determine herbicidal activity that is within the claimed scope or outside the claimed scope.  The claims are deemed indefinite for these reasons.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18, 20, 24, 27-29, 35, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Payne et al. (US 4,670,041, hereinafter, Payne) and Moncorge in view of Grossmann et al. (PTO-892, document U), Grossmann et al. (PTO-892, document V), Gwehr et al. (US 2008/0234131), Heap, Cross et al., Kraus et al. (US 2014/0309116), and Young (US 2016/0000074).
Payne (US 4,670,041) disclose the herbicidal activity of cinmethylin, which is ([Symbol font/0xB1])-2-exo-(2-methylbenzyloxy)-1-methyl-4-isopropyl-7-oxabicyclo[2.2.1]heptane.  See column 31, lines 19-20, 23-24; see also Embodiment 9 and 10 in columns 35-36; claims 24-31, 64-66.  Selective or total herbicidal activity pre-emergence and post-emergence is disclosed, being “particularly active with respect to grassy weeds” (emphases added) (column 30, lines 52-68).  Use in crops such as cotton, soybeans, peanuts, wheat, and rice is disclosed (column 30, lines 64-68; see column 67, list of weeds).  Application to the plant, foliage, soil and locus of undesired plants is disclosed (column 31, first paragraph).  Preferable application rate of cinmethylin is disclosed as about 0.1 to 5 kg/ha (column 31, lines 14-18).  Formulation with inert carriers and/or surface active agents is disclosed (column 31, line 33 to column 32, line 66).  Control of Echinochloa crus-galli and Digitaria sanguinalis, is demonstrated (Embodiment 9, Table VI at columns 67-68).  Against E. crus-galli, complete control is disclosed; against D. sanguinalis, control of 8 on a scale of 0 to 9 is disclosed (id.).  Control of grass weeds in general is disclosed (column 30, lines 64-68).  
Moncorge discloses cinmethylin as a herbicide for use in rice with “outstanding activity” on Echinochloa species, low toxicity to mammals, and no tendency to accumulate in the environment (pages 197-198; Tables 3-4).  Cinmethylin “can be used alone or as a component in a herbicide mixture depending upon the weed spectrum present in rice paddies.” (emphasis added) (page 197).  Rice seedlings are tolerant to cinmethylin at 200 g/ha four days after transplanting (page 199, bottom; Tables 1 and 2).  Weed control of greater than 85% with 100 g/ha and/or 200 g/ha of cinmethylin used by itself is disclosed against species of Echinochloa, Monochoria vaginalis, Rotala indica, and species of Cyperus, although results varied from locale to locale (Tables 3-8).  In China, “similarly effective control” of Echinochloa species is disclosed at doses of 12.5 to 25 g/ha (paragraph bridging pages 203-204).  
Grossmann et al.1 (hereinafter, Grossmann I) disclose cinmethylin as a herbicide that has “gained practical importance for control of grass weeds” (page 491, left column).  Cinmethylin controls annual grass weeds in rice and broadleaf crops (page 482).  Grossmann I discloses results that “suggest that TAT7 or another TAT isoenzyme is the putative target” of cinmethylin (abstract; see also page 483 and paragraph bridging pages 488-489).2  Grossmann I couch their findings in words such as “suggest,” “putative,” and “hypothesis” to convey preliminary findings (id.).  But Grossman I makes clear that cinmethylin’s mode of activity, prior to their work in 2011 and 2012, was “unknown” despite the efforts of many other researchers (paragraph bridging pages 482-483).  Experimentally, Grossmann I demonstrates that cinmethylin has a mode of activity that is different from HPPD inhibition: (1) cinmethylin does not inhibit HPPD enzyme activity, and (2) activity of cinmethylin is only partially inhibited by addition of homogentisate, a direct metabolite of HPPD, whereas activity of HPPD inhibitors is reversed by addition of homogentisate.  See sections 3.3, 3.5 and Figures 6 and 7.  
Grossmann et al.3 (hereinafter, Grossmann II) disclose that there is a strategic focus on herbicides with new sites or modes of action because of, inter alia, the need for weed resistance management (page 494, left column).  Grossmann et al. disclose cinmethylin as a “long-known herbicide” of grass weeds in rice and broadleaf crops, with an unknown mode of activity (page 498, left column).  
Gewehr et al. (US 2008/0234131) disclose herbicidal mixture of (A) cinmethylin + (B) dinitroaniline herbicide such as trifluralin4 for control of weeds, including resistant weeds which are resistant to ACCase inhibitor herbicides (paragraphs 2-9, 18-19, 22-29, 42).  Control of grass weeds in many crops such as maize, soya, and cereals such as wheat and rye is disclosed.  See paragraphs 46-48.  Cinmethylin (A) is preferably applied at 5-2500 g/ha, the dinitroaniline herbicide (B) is preferably applied at 5-3000 g/ha, at a ratio of (A) to (B) of 10:1 to 1:50.  See paragraphs 65-68.  
Heap is cited to establish the known facts about herbicide resistant weeds.  
As of the article’s publication date of January 15, 2014, 404 unique cases of herbicide resistance were known to exist, wherein 220 resistant weed species and resistance to 21 of the 25 known herbicide sites of action were identified (page 1307, left column; page 1308, Table 1).  There are 65 unique cases of multiple resistance in weeds (page 1310, right column; see Figures 4, 5 and 9).  
Wheat, corn, and soybean have the greatest number of resistant weed species (id.; see also Table 3 on page 1312).  
The herbicide groups that have the most resistant weeds include ALS inhibitors (HRAC B), ACCase inhibitors (HRAC A),  and photosystem II inhibitors (HRAC C) – see page 1307, right column – as well as HPPD inhibitors and dinitroanilines, which are group K1 microtuble assembly inhibitors (Figure 4).  
51 grasses have developed resistance to ALS inhibitors (HRAC B), 43 grasses have developed resistance to ACCase inhibitors (HRAC A), and 22 grasses have developed resistance to photosystem II inhibitors (group C).  See the full data on page 1308, Table 1.   
The most common herbicide resistance management strategy is to rotate herbicide sites of action (page 1312, paragraph bridging left and right columns).  Using two herbicides can double the cost of herbicides, so growers are less inclined to use herbicidal mixtures (id.).  The best resistance management strategies will involve the use of every available weed control tool. (page 1313).  
Cross et al. teach that annual bluegrass, Poa annua, is the most problematic winter annual weed in managed turfgrass and it has developed resistance to ALS inhibiting herbicides –see the data in Table 1 for the resistant biotypes SCr and GAr on  page 386.  Continued use of the same mode of herbicidal action can select for herbicide resistant weed biotypes, and cases of evolved resistance to triazines (which are photosystem II inhibitors, HRAC C1), dinitroanilines, glyphosate, and ALS inhibitors are known in Poa annua (page 384, left column).  Cross et al. teach that herbicides with modes of action “other than ALS inhibition” would be required to control ALS inhibitor-resistant Poa annua (page 388, right column, first full paragraph).  
Kraus et al. (US 2014/0309116) disclose 1,2,5-oxadiazole compounds having herbicidal activity (paragraphs 9-44), which can be used in various crop plants such as wheat (Triticum aestivum), barley (Hordeum vulgare), rye (Secale cereale) (paragraph 198), and formulated with auxiliaries which are customary in crop protection (paragraphs 213-214).  Combined use with other herbicides is disclosed, including cinmethylin (paragraph 300).  It is noted that cinmethylin is disclosed as a herbicide that does not have the same mode of activity as most of the widely used herbicides in this field, including (paragraphs 264-300):
alloxydim, clodinafop, fenoxaprop, which are acetyl CoA carboxylase inhibitors (HRAC A);
ALS inhibitors (HRAC B);
the triazines atrazine, simazine, and terbuthylazine, which are photosynthesis inhibitors (HRAC C1);
diflufenican, fluridone, flurtamone, which are phytoene desaturase inhibitors (HRAC F1);
mesotrione, isoxaflutole, tembotrione, which are hydroxyphenyl pyruvate dioxygenase inhibitors (HRAC F2);
clomazone, which is a bleacher herbicide (HRAC F3); and
dinitroanilines trifluralin and pendimethalin, which are mitosis inhibitors (HRAC K1).
Use of safeners such as benoxacor, cloquintocet, cyometrinil is further disclosed (paragraphs 262, 301-302).
Young (US 2016/0000074) is cited to establish that cinmethylin is a well-known herbicide in turfgrass, and cinmethylin has been taught to be used in turfgrass to control Poa annua in combination with another herbicide, sarmentine (paragraphs 11, 28-29, 31).  
Payne (US 4,670,041) does not explicitly disclose cinmethylin to control undesirable vegetation comprising at least one herbicide resistant or tolerant weed species selected from the genera Digitaria, Echinochloa or Poa.  Also, Payne does not explicitly disclose that such weed species is a biotype with resistance or tolerance to at least one herbicide selected from ALS inhibitors, photosystem II inhibitors, ACCase inhibitors, and others as recited in amended independent claim 17, wherein cinmethylin is the only herbicide and cinmethylin has herbicidal activity of at least 70 against the resistant or tolerant weed as well as a sensitive standard of said weed.  
However, the ordinary skilled artisan would have been sufficiently taught and motivated to arrive at the claimed invention.  The amended claims require the targeted weed to be resistant or tolerant to at least one herbicide selected from groups of herbicides that have a mode of activity (MOA) that is different from cinmethylin’s MOA.  The PGPUB by Kraus et al. (US 2014/0309116) is evidence that cinmethylin is not an inhibitor of ACCase, ALS, photosystem II, HPPD, or any of the other MOAs recited in amended claim 17.  This is further evidenced by the two Grossmann articles (I and II).
The fact that cinmethylin has an MOA that is different from all other known MOAs would have been recognized as being important for combatting weed resistance problems, because a herbicide that does not have the same MOA would not be similarly inhibited by a mechanism that provides resistance or tolerance to a different MOA.  Indeed, Cross et al. explicitly teach using a herbicide with an MOA other than ALS inhibition to control ALS-resistant Poa annua.  Similarly, Gewehr et al. teach cinmethylin for controlling ALS-resistant weeds.  Grossmann I demonstrates that reversal of HPPD inhibition does not occur in the activity of cinmethylin, which suggests that cinmethylin can control weeds that resist or tolerate HPPD inhibition.  Grossmann II discloses that there is a strategic focus towards new sites or modes of action, and Grossmann I discloses that cinmethylin has “gained practical important for control of grass weeds” (page 491, left column).  The ordinary skilled artisan would have understood why cinmethylin has become important – cinmethylin can combat weeds that have developed resistance or tolerance to many of the known MOAs because cinmethylin has a different MOA, which different MOA would not be as adversely affected by the resistance mechanism of the resistant weeds.  Heap adds to this understanding by teaching rotation of site of action and the use of every available weed control tool for combating weed resistance.    
Claim 17 requires the weed to be selected from the genera Digitaria, Echinochloa, and Poa, and claim 35 requires selection from the genus Poa.  Payne teaches his compound, including cinmethylin, to be “particularly active with respect to grassy weeds” (emphases added) (column 30, lines 54-55).  Undesirable plants of the Digitaria, Echinochloa, or Poa genus are grassy weeds, so application against such grassy weeds would have been obvious even without any further teachings from the prior art.  But there are further teachings from the prior art.  Payne specifically exemplifies cinmethylin applied to Echinochloa crus-galli and Digitaria sanguinalis (Table VI in columns 67-68, Embodiment 9).  Cinmethylin obtained the highest rating of total kill against E. crus-galli.  Against Digitaria sanguinalis, cinmethylin obtained an 8 rating on 0 to 9 scale, wherein the 8 rating is defined as “Plant severely damaged and expected to die.”  Payne clearly teaches or suggests application of cinmethylin to Digitaria, Echinochloa, or Poa weeds, which are all grassy weeds.  Additionally, the ordinary skilled artisan in this field would have been taught that undesirable vegetation such as Poa annua has developed resistance to many of the herbicidal mode of action such as ALS inhibition and photosystem II inhibition (Cross et al.).  Against such a resistant or tolerant weed, the ordinary skilled artisan would have been motivated to select cinmethylin, a known herbicide against grass weed and a known herbicide in turf management, which does not deliver its phytotoxicity by ALS inhibition, photosystem II inhibition, or many other known modes of action against which weeds have developed tolerance or resistance, including ACCase inhibition, and which has low order of mammalian toxicity and no tendency to accumulate in the environment.  Further, use in crop plants as recited in claim 24 would have been obvious because cinmethylin is known to be useful in such crop plants (Payne et al., Moncorge, Young). 
Amended claim 17 requires cinmethylin to be the only herbicidally active ingredient and cinmethylin has a herbicidal activity of at least 70 against the resistant or tolerant weed and at least 70 against a sensitive standard of the weed.  New dependent claim 39 requires herbicidal activity of at least 85.  These features and the claimed invention as a whole would have been obvious because both Payne et al. and Moncorge disclose greater than 85% control of various weeds, including Echinochloa and Digitaria species.  Both Payne et al. and Moncorge disclose such level of control without the use of another herbicide, and Moncorge explicitly teaches that cinmethylin “can be used alone” (page 197).  Heap discloses rotation of site of action for resistance management.  Heap also discloses that growers are less inclined to use herbicidal mixtures due to cost issues.  Consequently, it would have been obvious for the ordinary skilled artisan to apply cinmethylin as the only herbicide to weeds that are resistant to MOAs different from the MOA of cinmethylin with reasonable expectation of “herbicidal activity of at least 70” or “at least 85” against the resistant weed species and a sensitive biotype of the same weed species.  Such activity would have been expected because such level of activity (assuming a scale of 0 to 100) is disclosed by the prior art and cinmethylin would not be similarly inhibited by the resistance mechanism that resists or tolerates ACCase inhibition, ALS inhibition, photosystem II inhibition, HPPD inhibition, PDS inhibition, carotenoid biosynthesis inhibition, and/or DOXP synthase inhibition.   
Claim 27 recites the further application of a safener C.  This feature would have been obvious due to the motivation to further protect crop plants. Kraus et al. also teach the incorporation of safeners when using cinmethylin.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Applicant’s arguments filed on 7/18/2022 have been given due consideration but they were deemed unpersuasive.  
Applicant argues that “there is no general expectation that a given herbicide will control resistant weeds equally as well as non-resistant (or sensitive) weeds as long as the herbicide does not have a mode of action corresponding to the HRAC Group of the resistant weeds.”  At the outset, Applicant is mistaken in assuming that the claims require control that is “equally as well” (emphasis added).  All that the claims require pertaining to herbicidal activity is that cinmethylin has activity of at least 70 (or 85 in claim 39) against both resistant/tolerant weed and sensitive weed of the same species.  But the claims are readable on the following exemplary scope:
(1) Situation 1 – cinmethylin is 70% active against a resistant weed  species and 100% active against a sensitive biotype of the same weed species.
(2) Situation 2 – cinmethylin is 85% active against a resistant weed species at 250 g/ha, and cinmethylin is 85% active against a sensitive biotype of the same weed species at 125 g/ha.
Additionally, the ordinary skilled artisan would have been taught by the prior art that using a herbicide with an MOA that is not the same as the MOA that has been inhibited by the resistant or tolerant weed is a known strategy and focus of resistance management.  The Examiner maintains that based on the ample disclosures of effective herbicidal activity of cinmethylin and its unique MOA as discussed herein, the claimed level of herbicidal activity would have been obvious upon routine experimentation and optimization of application rates that are within the rates taught by the prior art.   
  Applicant refers to the specification example on page 58 (Table 1) to argue that blackgrass biotype BT 11-146 is resistant to flufenacet (former HRAC K3 but now HRAC 15), but the efficacy of imazamox, which has a different MOA (former HRAC B, now HRAC 2), was also decreased.  Thus, Applicant argues that even though imazamox has an HRAC B MOA that is different from HRAC K3 resistance of the biotype BT 11-146, imazamox still had a substantially lower control rate (75%) compared to the 95% control rate of the non-resistant weed.  Applicant’s arguments are found unpersuasive for the following four reasons.  
First, it must be noted that blackgrass, Alopecurus myosuroides, does not read on the instant claims, which requires a weed species from the genus Digitaria, Echinochloa, and Poa, so specification Table 1 is not relevant evidence.  Blackgrass is from the genus Alopecurus.  This should be dispositive of finding Applicant’s argument erroneous.  
Second, it must be pointed out that the claims require the resistant or tolerant weed to have resistance or tolerance to a herbicide, which herbicide is selected from HRAC groups.  By the language of the claims, blackgrass biotype BT 11-146 has resistance or tolerance to both flufenacet and imazamox at 125 and 250 g/ha, because (1) BT 11-146 is stated to be resistant to HRAC Group K, which includes flufenacet, and (2) imazamox is less active against BT 11-146 than it is against BT10-170 and BT 11-215, which have resistance to HRAC B group (includes imazamox).
Third, there is no specificity in the claims as to how much resistance or tolerance the target weed is supposed to have.  Specification Example I tested six biotypes of blackgrass, Alopecurus myosuroides, with “varying degrees of resistance towards a range of modes of action according to the HRAC …” (sentence bridging pages 56-57).  The biotype BT 10-170 is 5% tolerant to flufenacet – the sensitive biotype BT 14-116 is 100% sensitive to flufenacet, whereas the tolerant BT 10-170 is 95% sensitive (Table 1 on page 58).  Thus, even 5% tolerance or resistance appears to be within the metes and bounds of the claim scope.  Based on the metes and bounds of the claimed invention, it would have been obvious to the ordinary skilled artisan that cinmethylin would provide a herbicide activity of at least 70 or at least 85 (on a scale of 0 to 100) against a weed that is resistant or tolerant by at least 5% to one single herbicide selected from HRAC Groups A, B, C1, C2, C3, F3, F4, HPPD inhibitors, and PDS inhibitors, as claimed.   
Fourth, Applicant does not accurately characterize the Examiner’s position by arguing, “lack of classification in an HRAC Group for cinmethylin (or another herbicide compound) does not provide a default expectation that this herbicidal active ingredient would be effective against an herbicide-resistant weed.” (page 8 of the 7/18/2022 response).  Grossmann I provides experimental evidence that a potential resistance pathway against HPPD inhibition, addition of homogentisate, does not have the same efficacy against cinmethylin.  The ordinary skilled artisan would understand this to mean that resistance to HPPD inhibition would not be as effective against cinmethylin, and cinmethylin’s activity against such resistance would be concentration/dose dependent – see the data in Figure 6, compare Ci + HA for Ci 0.4 μM and 0.3 μM.   
Applicant argues further that the prior art does not adequately disclose, teach, or suggest the use of cinmethylin as the only herbicidally active ingredient against the recited weeds of the instant claims.  The Examiner cannot agree.  Teaching, suggestion or motivation to apply cinmethylin to the specific resistant or tolerant weeds of the instant claims has been discussed in full above, and the discussion there is incorporated herein by reference.  Additionally, both Payne et al. and Moncorge teach the use of cinmethylin as the only herbicidal ingredient to control weeds.  As for prior art that teaches mixtures of herbicides, the ordinary skilled artisan would have recognized from such teachings that cinmethylin is known to be used either alone or together with another herbicide to control weeds and that the mixtures are part of weed resistance management tool, wherein every tool should be used and rotated to combat resistance.  
In summary, the prior art fairly teaches every element of the claimed invention and the claimed invention as a whole.  It would have been obvious to the ordinary skilled artisan that a herbicide with a unique MOA, which MOA is different from all the previously known MOAs, can combat weeds that are resistant to at least one known herbicide having the MOA of ACCase inhibition, ALS inhibition, photosystem inhibition, HPPD inhibition, etc.  The ordinary skilled artisan would have been taught that such unique MOA of cinmethylin is not completely blocked by the resistance pathway of the known MOAs and that herbicidal activity is concentration dependent – e.g., Grossmann I, section 3.3 and Figure 6.  See also the prior art teaching to use different or new MOA to combat resistance, as discussed in detail above. 
For the foregoing reasons, Applicant’s arguments are found unpersuasive, and all claims must be rejected again.  No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the attached PTO-892, Document U, Pest Management Science, Vol. 68, pages 482-492 (2012). 
        2 TAT is tyrosine aminotransferase.  
        3 See the attached PTO-892, document V, Pest Management Science, Vol. 68, pages 494-504 (2012).  
        4 Trifluralin is an HRAC K1 herbicide, an inhibitor of microtubule assembly.